Citation Nr: 1136594	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to May 17, 2010 for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 30 percent from May 17, 2010 for GERD.

3.  Entitlement to an initial compensable evaluation prior to May 10, 2010 for bilateral pes planus.

4.  Entitlement to an initial evaluation in excess of 30 percent from May 10, 2010 for bilateral pes planus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for GERD, assigning a 10 percent evaluation, and bilateral pes planus, assigning a 0 percent evaluation; both evaluations were effective on October 1, 2005.

The issues on the title page have been recharacterized to more accurately reflect the procedural history. 

On appeal in March 2010, the Board remanded the case for additional development, to include obtaining VA treatment records and scheduling a VA examination.  Not all of the directives of the remand were substantially complied with.

In June 2011, the RO increased the evaluations to 30 percent for both bilateral pes planus and GERD, effective May 10, 2010 and May 17, 2010, respectively.  As these increased evaluations do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn her claims, the claims are still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased initial evaluations for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 17, 2010, the medical evidence shows that the Veteran's GERD was manifested by heartburn, regurgitation, and occasional vomiting; but not material weight loss and hematemesis or melena with moderate anemia, or severe impairment of health.

2.  From May 17, 2010, the medical evidence shows that the Veteran's GERD has been manifested by constant heartburn, regurgitation, vomiting, and occasional dysphagia; but not frequent episodes of bowel disturbance with abdominal distress, substernal or arm or shoulder pain, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  Prior to May 17, 2010, the criteria for an initial evaluation higher than 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7346 (2010).

2.  From May 17, 2010, the criteria for an initial evaluation higher than 30 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has obtained all available service, VA, and private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  See 38 C.F.R. § 3.159 (c) (2).  VA provided the Veteran the opportunity to give testimony before the Board, but the Veteran did not avail herself of this opportunity.  

VA examinations were conducted in April 2006 and May 2010.  The examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's service-connected disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regulations recognize that disabilities of the digestive system often produce a common disability picture, making distinguishing between signs and symptoms of disease difficult, and complicating the task of avoiding pyramiding of evaluations under 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Therefore, ratings of the digestive system under Diagnostic Codes 7301-7329, 7331, 7342, and 7345-7348 are not combined, and a single evaluation is assigned under the Diagnostic Code which reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Veteran's currently diagnosed GERD is evaluated under Diagnostic Code 7346, as a hiatal hernia.  

Hiatal hernia is evaluated under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7346.  Hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity is assigned a 10 percent rating.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is assigned a 30 percent rating.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health is assigned a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As there is no regulatory definition of considerable or severe impairment of health, the Board must apply the terms in a manner that is "equitable and just."  38 C.F.R. 
§ 4.2.  

Under Diagnostic Code 7319, a 10 percent evaluation is assignable for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal 
distress.  A maximum 30 percent evaluation is assignable for severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.
 
August 2005 STRs show that the Veteran reported gastric discomfort, especially at night, as well as nausea.  She occasionally spit up blood.  Upon abdominal examination, there was tenderness to palpation with no distention and negative rebound.  There are diagnoses of gastritis and irritable bowel syndrome.  An H. pylori test was positive.  A low irritant diet was recommended.  

An April 2006 VA examination shows that the Veteran complained of intermittent heartburn, especially at night, which was aggravated by dietary indiscretion.  She reported occasional vomiting and reflux.  She used Ranitidine as needed, which was several times per month.  There was no history of unexplained weight loss, nutritional deficiency, or anemia.  In fact, the Veteran reported that her weight was stable.  An abdominal examination was normal.  The examiner diagnosed GERD.    

A March 2007 VA medical record shows that the Veteran complained of nausea more than abdominal pain, as well as diarrhea.  She was switched from Ranitidine to a proton pump inhibitor (PPI).  A June 2007 private treatment record shows that the Veteran was treated for chronic upper and lower back pain, as well as left shoulder pain.  An October 2007 esophagogastroduodenoscopy was normal.

A January 2008 VA medical record notes that the Veteran had a good response with the PPI.

As instructed by the March 2010 Remand Order, the Veteran submitted to a May 2010 VA examination.  She complained of constant heartburn that was worse at night and in the morning.  She reported severe flare-ups after meals that lasted for hours and did not improve with Omeprazole.  She had minimal relief if she took her medication prior to meals.  The heartburn was associated with severe chest pains in her upper epigastric area and upper chest, which did not radiate to her shoulder.  She also reported regurgitation of acid and food, nausea, and vomiting that was worse in the early mornings and night.  Her sleep was disrupted because of these symptoms.  The Veteran also complained of occasional dysphagia for both solids and liquids.  She denied weight loss.  The examiner found no signs of anemia, and noted that April 2006 blood work showed no anemia.  She remained independent of her activities of daily life, and had not lost any time from work.  She denied hematemesis and melena.  Upon physical examination, there was positive epigastric tenderness.  The diagnosis was chronic severe symptoms of GERD not improved with current medication.  

A PPI was prescribed again in May 2010.  In December 2010, the Veteran reported that she was "[d]oing ok" on the PPI.

A May 2011 VA treatment record shows that heartburn was a continued problem at night.  The clinician added an H2 blocker at bedtime and instructed the Veteran to take the PPI on an empty stomach in the morning.

a.  Prior to May 17, 2010

The competent medical evidence for this time period shows that the Veteran's GERD was manifested by persistent recurrent epigastric distress with pyrosis, regurgitation, and occasional vomiting.  Although the Veteran claims her GERD was accompanied by left shoulder pain, it was noted in June 2007 that her left shoulder pain was associated with back pain. The Veteran reported in April 2006 that her weight was stable, and treatment records during this time period support this contention.  Furthermore, the Veteran's overall health was not shown to be considerably impaired as a result of her GERD.  She did not have significant pain or tenderness.  There is no evidence of hematemesis, melena, or anemia.  

Thus, the Veteran is not entitled to an evaluation higher than 10 percent under Diagnostic Code 7346 for this time period.  While she has two or more symptoms for a 30 percent evaluation, they are of less severity.  Nor is she entitled to a higher evaluation under DC 7319, as there is no evidence of severe diarrhea or constipation or constant abdominal distress.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for GERD prior to May 17, 2010 is not warranted.

b.  From May 17, 2010

The May 2010 VA examination found that the Veteran has constant heartburn, regurgitation, vomiting, and occasional dysphagia, warranting a 30 percent evaluation.  Clinical records prior to the examination do not reflect these manifestations are present to warrant an effective date earlier than the date of the examination.  

There is no medical evidence of record indicating that the Veteran suffers from hematemesis or melena with moderate anemia.  Likewise, the medical evidence of record does not show that the Veteran's GERD disability is productive of a severe impairment of her health.  In fact, the May 2010 VA examiner found no evidence of debility.  Thus, after May 17, 2010, the Veteran is not entitled to a 60 percent evaluation for GERD under DC 7346.  

At no time has the Veteran's GERD met or nearly approximated the criteria for a rating in excess of 10 percent prior to May 17, 2010, or in excess of 30 percent at any time during the pendency of this claim; thus further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

With respect to the Veteran's claims, the Board has also considered her statements that her disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  Ratings in excess of those assigned are provided for certain manifestations of GERD, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  There is a specific finding of record that GERD has no impact on occupational functioning.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for GERD prior to May 17, 2010, is denied.  

Entitlement to an initial evaluation in excess of 30 percent for GERD from May 17, 2010, is denied.  


REMAND

In March 2010, the Board remanded the issue of entitlement to an initial increased evaluation for bilateral pes planus for further development.  Specifically, a new VA examination was required to determine the current severity of the Veteran's bilateral pes planus.

A VA examination was performed in May 2010.  The examiner diagnosed "[b]ilateral moderate pes planus with moderate bilateral hallux valgus and moderate left second hammertoe."  The examiner wrote "[t]his condition of bilateral plantar fasciitis is associated with severe plantar fasciitis, for which the veteran wears her custom orthotics.  Also, she does present with metatarsalgia of the left foot, which is worsened by the presence of a callus at the level of the left second metatarsal."   

It is unclear as to whether the examiner consider the other diagnosed conditions to be part and parcel of the service-connected bilateral pes planus or separate and distinct disabilities that are not related to the pes planus.  The examination is not, therefore, adequate for adjudication purposes, and remand for an addendum is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1. Return the May 2010 VA examination report to the examiner who conducted it.  Ask the examiner to review the entire record and to prepare an addendum addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed foot disability was caused or aggravated by the Veteran's service-connected bilateral pes planus disability.  Aggravation means worsened beyond the natural progression of the disease.  

The claim folder and a copy of this remand must be made available to the clinician for review.  

A complete rationale must be provided for all opinions.  

If the clinician who performed the May 2010 examination is not available to provide the requested addendum to the prior evaluation, the claim file must be referred to an appropriate medical professional for an examination for the purpose of determining the severity of the Veteran's bilateral pes planus, including a determination as to whether any other diagnosed disabilities are related to the service-connected disability.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, re-adjudicate the claims.  If either claim remains denied, issue the Veteran and her representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


